 

80 91 Rev OHS Crimind Lofapialal 424 Document 1 Filed on 06/15/21 in TXSD_ Page 1of2

“United States Distriet Court
rn District of Texas
Southe DED

 

 

 

United States District Court . :
_ SOUTHERN | pistrict or = —Ssrpxag. JUN 15 2021 -
MCALLEN DIVISION “
Nathan Ochsner, Clerk
UNITED STATES OF AMERICA ,
Vv. CRIMINAL COMPLAINT
Kristian Nicole WEST PRINCIPAL United States Case Number:
220 193 895 YOB: 1989 M-21- 1326 -M
Herbey Jose SOLIS CO-PRINCIPAL United States
220 193 894 YOB: 1993
(Name aiid Address of Defendant)

I, the undersigned complainant. being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about an une 14, 2021. in Brooks __—s- County, in
the __.. Southern... District ‘of Texas _ defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Paulina Susana Vasquez-Lopez, a citizen and national of
Guatemala, Jhosiel Antonio Vasquez-Valencia, a citizen and national of the Dominican Republic, Erick ANDRADE-
Valero, a citizen and national of Mexico, Jose Martinez-Rios a citizen and national of Mexico, and Glenda Banos-
Moran a citizen and national of El Salvador, along with four (4) other undocumented aliens, for a total of eight
(8), who had entered the United States in violation of law, transported or moved, or attempted to transport:or
mové such aliens within the United States by means of a motor vehicle, to wit: from a location in Hidalgo
County, Texas to Falfurrias, Texas,

in violation of Title . 8 _ United States Cade, Section(s) _. 1324(a}(1){A){i) FELONY

1. further state that Tam a(n) . Supervisory Border Patrol Agent and that this complaint is based on the

following facts: .
‘On June 14, 2021, United States Border Patrol Agents working in the vicinity of Falfurrias, Tess received information
from a federal law enforcement entity that a white Ford Explorer bearing Texas license plates JYN 6451, along with a
red-GMC Sierra bearing Texas license plates LPZ 7907, were going to be attempting to smuggle aliens through the
Falfurrias, Texas Border Patrol Checkpoint.

At approximately 4:30 p.m., Border Patrol Agent Rosendo Lopez was riding with Brooks County Deputy John Goméz
on US Highway 281, north of the Falfurrias Border Patrol Checkpoint. At this time, Deputy Gomez conducted a traffic
stop ona white 2014 Ford Explorer matching the aforementioned description for a possible tint violation and .
following too close to the vehicle in front of it. ,

 
 
 

[Jno

 

[x] a

Continued on the attached sheet.and made a part of this complaint:

4. fe

 

 

Complaint authorized by AUSA Jongwoo Chung fStian D.band es
Signature of Complainant =
Submitted by reliable electronic means, sworn to and attested , Jen D. Land : Border Patrol Agent
telephonically per Fed. R. Cr. P. 4.1, and probabie cause found of: Printed Name of Complainant
June-15, 2021 at 7: 03 PM , at McAllen, Texas __¢

 

 

  
 

” Date oo Oo ‘City and State,
_d. Scott Hacker , U.S. Magistrate Judge 4

“Name.and Title of Judicial Officer a “Signature-of a Officer ——

 
Case 72*cr UNITED STATES DISTRICT COURT? Pe0° ? "2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-24- 1326 -M

RE: — Kristian Nicole WEST
Herbey Jose SOLIS

_ As Deputy Gornez made contact with the driver, Kristian Nicole WEST, BPA Lopez made contact with the
four passengers. While Deputy Gomez was:talking to the driver, BPA Lopez conducted an immigration
_ inspection on the four passengérs and determined they: were: all citizens of various countries who-had
entered the:country illegally. The vehicle was occupied. by Paulina Susana VASQUEZ-Lopez, an
Undocumented Non-Citizen (UNC), from Guatemala, Jose MARTINEZ-Rios, a UNC fromm Mexico and two
other UNCs. At this.time, WEST and the four UNCs were: placed under arrest and transported to the.
McAllen Border Patrol Station for processing. .

Shortly after this initial traffic stop, Deputy Gomez:conducted a traffic stop on a.red. 2014 GMC Sierta also
matching the previously provided description for a possible tint violation. As Deputy Gomez was pulling
‘over the vehicle, Supervisory Border Patrol: Agent. (SBPA) Mathew Cooze pulled in behind Deputy. Gomez
to back him-up on the traffic’stop. While Deputy Gomez questioned the driver of the vehicle, Herbey Jose
SOLIS, SBPA Coozé: ‘conducted an immigration: inspection; on the other four subjects in the vehicle. SBPA
Cooze determined they. were all citizens of various countries. who. had entered the country illegaily. The
vehicle was occupied by Jhosiel Antonio VASQUEZ-Valencia, a UNC from Dominican Republic, Erick
ANDRADE-Valero, a UNC from Mexico:and two other UNCs. At this time; SOLIS and thé four illegal aliens
. Were placed under arrest and transported to the: McAllen Border Patrol Station for processing.

PRINCIPAL STATEMENTS —

Kristian Nicole WEST,, a United States Citizen, was read-her Miranda rights: She understood her
rights but declined to provide a sworn statement. .

HerbeyJose SOLIS, a United States Citizen, was read his Miranda rights: He: understood his rights
and agreed ta: provide-a sworn statement. SOLIS stated he knowingly transported the four
passengers in the GMC in exchange. for monetary payment of'$1,000, 00: SOLIS stated he was
aware the four passengers were illegally present in the U.S. SOLIS stated he was hired to
transport the UNCs.

MATERIAL WITNESS STATEMENT:

-Agents:later interviewed VASQUEZ-Lopez and MARTINEZ-Rios who-were: passengers. in the Ford Explorer.
Both stated they had paid a fee to be smuggled into the U.S. Both identified WEST as the driver of the
Ford Explorer in:a.photo:lineup:. They stated West picked them up at.a stash house in Mercedes and
transported them to get-smuggled through the checkpoint.

Agents later interviewed VASQUEZ-Valencia and ANDRADE-Valero who-were passengers in the GMC
Sierra. Both stated they had paid a fee to be smuggled into the US. Both: identifi ed SOUS. as s the driver of

‘sm vuggled through the checkpoint.

Page.2
